Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Azeta Durant, Appellant                                  Appeal from the 71st District Court of
                                                         Harrison County, Texas (Tr. Ct. No. 20-
No. 06-21-00020-CV            v.                         0225).    Opinion delivered by Justice
                                                         Stevens, Chief Justice Morriss and Justice
Lumberjack Energy, LLC, Appellee                         Burgess participating.



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, Azeta Durant, pay all costs incurred by reason of this
appeal.
                                                         RENDERED JULY 21, 2021
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk